GREEN, Judge.
Marion Johnson, aka M-Hakeem-Ab-dul-Ali, appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm.
Taking as true the allegations in Johnson’s motion and the record that he provided, Johnson has two prior felony offenses which qualify him for habitual felony offender enhancement. Johnson’s first prior felony offense is based upon case numbers 90-00358, 91-00765 and 91-00766 in which he was sentenced for three grand theft convictions on May 4, 1992. See Ford v. State, 652 So.2d 1236 (Fla. 1st DCA 1995) (holding multiple prior felony convictions entered on- the same day could only be *1164counted as one prior felony for habitual enhancement purposes because section 775.084(5) requires sequential convictions). Johnson’s second prior felony offense is based upon case number 92-05206 in which he was sentenced for felony petit theft on July 7,1992.
Affirmed.
THREADGILL, A.C.J., and SILBERMAN, J., Concur.